



LAUREATE EDUCATION, INC.
PERFORMANCE SHARE UNITS NOTICE
UNDER THE
LAUREATE EDUCATION, INC.
AMENDED AND RESTATED 2013 LONG-TERM INCENTIVE PLAN


Name of Grantee:
 



This Notice evidences the award of Performance Share Units (each, a “PSU,” and
collectively, the “PSUs”) of Laureate Education, Inc., a Delaware public benefit
corporation (“Laureate”), that have been granted to you pursuant to the Laureate
Education, Inc. Amended and Restated 2013 Long-Term Incentive Plan, as may be
amended from time to time (the “Plan”) and conditioned upon your agreement to
the terms of the attached Performance Share Units Agreement (the “Agreement”).
This Notice constitutes part of and is subject to the terms and provisions of
the Agreement and the Plan, which are incorporated by reference herein. Each PSU
is equivalent in value to one share of Laureate’s Common Stock and represents
Laureate’s commitment to issue one share of Laureate’s Common Stock at a future
date, subject to the terms of the Agreement and the Plan.
Grant Date: __________
Number of PSUs: __________
Vesting Schedule: All of the PSUs are nonvested and forfeitable as of the Grant
Date. So long as you remain an Eligible Individual (as defined in the Agreement)
continuously from the Grant Date through the applicable Vesting Dates (noted in
the chart below), this Award shall become vested with respect to the following
percentages of PSUs subject to this Award upon the applicable Vesting Date if
the Compensation Committee determines that the Company attained the applicable
Adjusted EBITDA Target in the chart below in the applicable Fiscal Year, as
follows:
If, in this Fiscal Year:
The Company achieves this Adjusted EBITDA Target:
Then this Percentage of PSUs will vest:
On the following Vesting Date:
2018
$864 million
33.33%
March 15, 2019
2019
$942 million
66.66%
March 15, 2020


If the Compensation Committee determines that the Company has not attained the
Adjusted EBITDA Target for a Fiscal Year, then the portion of the PSUs eligible
to vest based on that Fiscal Year’s performance shall be forfeited immediately
upon such determination and be of no further effect. The Compensation
Committee’s determination will be final and binding on you and all other
interested parties. Vesting is rounded down to the nearest whole PSU on the
interim vesting date and rounded up on the final vesting date. Unless earlier
forfeited in accordance with the Notice and Agreement, all unvested PSUs will be
forfeited as of March 15, 2020.


LAUREATE EDUCATION, INC.


 
Date

I acknowledge that I have carefully read the Agreement, the Plan, and Plan
prospectus. I agree to be bound by all of the provisions set forth in the
Agreement and Plan. I acknowledge that I have received a copy of the Recoupment
Policy and acknowledge and agree that the terms of the Recoupment Policy shall
be applicable to the PSUs and any Shares issued upon settlement of the PSUs. I
also consent to electronic delivery of all notices or other information with
respect to the PSUs or the Company.


1
EAST\144813800.2 6/23/17
020471-000001

--------------------------------------------------------------------------------




Signature of Grantee
 
Date





2
EAST\144813800.2 6/23/17
020471-000001

--------------------------------------------------------------------------------






LAUREATE EDUCATION, INC.
PERFORMANCE SHARE UNITS AGREEMENT
UNDER THE
LAUREATE EDUCATION, INC.
AMENDED AND RESTATED 2013 LONG-TERM INCENTIVE PLAN
1.    Terminology. Unless otherwise provided in this Agreement or the Notice,
capitalized terms used herein are defined in the Glossary at the end of this
Agreement or in the Plan.
2.    Vesting. All of the PSUs are nonvested and forfeitable as of the Grant
Date. So long as you remain an Eligible Individual continuously from the Grant
Date through the applicable date upon which vesting is scheduled to occur, the
PSUs will become vested and nonforfeitable in accordance with the vesting
provisions set forth in the Notice. None of the PSUs will become vested and
nonforfeitable after you cease to be an Eligible Individual.
3.    Termination of Employment or Service. If you cease to be an Eligible
Individual for any reason, all PSUs that are not then vested and nonforfeitable
will be forfeited to the Company immediately and automatically upon such
cessation without payment of any consideration therefor and you will have no
further right, title or interest in or to such PSUs or the underlying shares of
Common Stock.
4.    Restrictions on Transfer. Neither this Agreement nor any of the PSUs may
be assigned, transferred, pledged, hypothecated or disposed of in any way,
whether by operation of law or otherwise, and the PSUs shall not be subject to
execution, attachment or similar process. All rights with respect to this
Agreement and the PSUs shall be exercisable during your lifetime only by you or
your guardian or legal representative. Notwithstanding the foregoing, the PSUs
may be transferred upon your death by last will and testament or under the laws
of descent and distribution.
5.    Settlement of PSUs.
(a)    Manner of Settlement. You are not required to make any monetary payment
(other than applicable tax withholding, if required) as a condition to
settlement of the PSUs. Laureate will issue to you, in settlement of your PSUs
and subject to the provisions of Section 6 below, the number of whole shares of
Common Stock that equals the number of whole PSUs that become vested, and such
vested PSUs will terminate and cease to be outstanding upon such issuance of the
shares. Upon issuance of such shares, Laureate will determine the form of
delivery (e.g., a stock certificate or electronic entry evidencing such shares)
and may deliver such shares on your behalf electronically to Laureate’s
designated stock plan administrator or such other broker-dealer as Laureate may
choose at its sole discretion, within reason.
(b)    Timing of Settlement. Your PSUs will be settled by Laureate, via the
issuance of Common Stock as described herein, on or within thirty (30) days
after the date that the PSUs become vested and nonforfeitable. However, if a
scheduled issuance date falls on a Saturday, Sunday or federal holiday, such
issuance date shall instead fall on the next following day that the principal
executive offices of the Company are open for business. Notwithstanding the
foregoing, in the event that (i) you are subject to Laureate’s policy permitting
officers and directors to sell shares only during certain “window” periods, in
effect from time to time or you are otherwise prohibited from selling shares of
Laureate’s Common Stock in the public market and any shares covered by your PSUs
are scheduled to be issued on a day (the “Original Distribution Date”) that does
not occur during an open “window period” applicable to you, as determined by
Laureate in accordance with such policy, or does not occur on a date when you
are otherwise permitted to sell shares of Laureate’s Common Stock in the open
market, and (ii) the Company elects not to satisfy its tax withholding
obligations by withholding shares from your distribution, then such shares shall
not be issued and delivered on such Original Distribution Date and shall instead
be issued and delivered on the first business day of the next occurring open
“window period” applicable to you pursuant to such policy (regardless of whether
you are still providing continuous services at such time) or the next business
day when you are not prohibited from selling shares of Laureate’s Common Stock
in the open market, but in no event later than the fifteenth day of the third
calendar month of the calendar





--------------------------------------------------------------------------------




year following the calendar year in which the Original Distribution Date occurs.
In all cases, the issuance and delivery of shares under this Agreement is
intended to comply with Treasury Regulation 1.409A-1(b)(4) and shall be
construed and administered in such a manner.
6.    Tax Withholding. On or before the time you receive a distribution of the
shares subject to your PSUs, or at any time thereafter as requested by the
Company, you hereby authorize any required withholding from the Common Stock
issuable to you and/or otherwise agree to make adequate provision in cash for
any sums required to satisfy the federal, state, local and foreign tax
withholding obligations of the Company which arise in connection with your PSUs
(the “Withholding Taxes”). Additionally, the Company may, in its sole
discretion, satisfy all or any portion of the Withholding Taxes obligation
relating to your PSUs by any of the following means or by a combination of such
means: (i) withholding from any compensation otherwise payable to you by the
Company; (ii) causing you to tender a cash payment; (iii) permitting you to
enter into a “same day sale” commitment with a broker-dealer that is a member of
the Financial Industry Regulatory Authority (a “FINRA Dealer”) whereby you
irrevocably elect to sell a portion of the shares to be delivered under the
Agreement to satisfy the Withholding Taxes and whereby the FINRA Dealer
irrevocably commits to forward the proceeds necessary to satisfy the Withholding
Taxes directly to the Company; or (iv) withholding shares of Common Stock from
the shares of Common Stock issued or otherwise issuable to you in connection
with the PSUs with a Fair Market Value (measured as of the date shares of Common
Stock are issued to you pursuant to Section 5) equal to the amount of such
Withholding Taxes; provided, however, that the number of such shares of Common
Stock so withheld shall not exceed, by more than the Fair Market Value of one
share of Common Stock, the amount necessary to satisfy the Company’s required
tax withholding obligations using the minimum statutory withholding rates for
federal, state, local and foreign tax purposes, including payroll taxes, that
are applicable to supplemental taxable income (except as otherwise permitted by
the Administrator and would not create an adverse accounting consequence or
cost). Unless the tax withholding obligations of the Company are satisfied,
Laureate shall have no obligation to deliver to you any Common Stock. In the
event Laureate’s obligation to withhold arises prior to the delivery to you of
Common Stock or it is determined after the delivery of Common Stock to you that
the amount of the Company’s withholding obligation was greater than the amount
withheld by the Company, you agree to indemnify and hold the Company harmless
from any failure by the Company to withhold the proper amount.
7.    Confidential Information; Covenant Not to Compete; Covenant Not to
Solicit.
(a)    In consideration of this Award, unless otherwise provided in any
employment or severance agreement entered into by and between the Company and
you (in which case the corresponding provisions therein shall control), you
hereby agree effective as of the date of your commencement of employment with
the Company, without the Company’s prior written consent, you will not, directly
or indirectly:
(i) at any time during or after your employment with the Company, disclose or
use any Confidential Information pertaining to the business of the Company or
Affiliates, except when required to perform your duties to the Company, by law
or judicial process;
(ii) at any time during your employment with the Company and for a period of two
years thereafter, directly or indirectly, act as a proprietor, investor,
director, officer, employee, substantial stockholder, consultant, or partner in
any business that directly competes, at the relevant determination date, with
the post-secondary business of the Company or any of its Affiliates in any
geographic area where the Company or its Affiliates manufactures, produces,
sells, leases, rents, licenses or otherwise provides products or services; and
(iii) at any time during your employment with the Company and for a period of
two years thereafter, directly or indirectly (A) solicit customers or clients of
the Company or Affiliates to terminate their relationship with the Company or
Affiliates or otherwise solicit such customers or clients to compete with any
business of the Company or Affiliates or (B) solicit or offer employment to any
person who is, or has been at any time during the twelve (12) months immediately
preceding the termination of your employment employed by the Company or
Affiliates.


2



--------------------------------------------------------------------------------






For the purposes of subsection (a)(ii) above, you may, directly or indirectly
own, solely as an investment, securities of any entity engaged in the business
of the Company or its Affiliates which are publicly traded on a national or
regional stock exchange or quotation system or on the over-the-counter market if
you (I) are not a controlling person of, or a member of a group which controls,
such entity, and (II) do not, directly or indirectly, own 5% or more of any
class of securities of such entity.
If you are bound by any other agreement with the Company regarding the use or
disclosure of Confidential Information, the provisions of this Section shall be
read in such a way as to further restrict and not to permit any more extensive
use or disclosure of Confidential Information.
(b) Notwithstanding clause (a) above, if at any time a court holds that the
restrictions stated in such clause (a) are unreasonable or otherwise
unenforceable under circumstances then existing, the parties hereto agree that
the maximum period, scope or geographic area determined to be reasonable under
such circumstances by such court will be substituted for the stated period,
scope or area. Because your services are unique and because you have had access
to Confidential Information, you agree that money damages will be an inadequate
remedy for any breach of this Section. In the event of a breach or threatened
breach of this Section, the Company or its successors or assigns may, in
addition to other rights and remedies existing in their favor, apply to any
court of competent jurisdiction for specific performance and/or injunctive
relief in order to enforce, or prevent any violations of, the provisions hereof
(without the posting of a bond or other security).
(c) In the event that you breach any of the provisions of this Section, in
addition to all other remedies that may be available to the Company, all vested
and unvested PSUs shall be cancelled for no consideration and you must account
for and pay over to the Company all compensation, profits, monies, or other
benefits derived or received by you under this Agreement, including any portion
of the PSUs that have been settled or proceeds thereon realized by you and all
amounts paid to you upon the sale of shares of Common Stock you received under
this Agreement.
8.    Adjustments for Corporate Transactions and Other Events.
(a)    Stock Dividend, Stock Split and Reverse Stock Split. Upon a stock
dividend of, or stock split or reverse stock split affecting, the Common Stock,
the number of outstanding PSUs shall, without further action of the
Administrator, be adjusted to reflect such event; provided, however, that any
fractional PSUs resulting from any such adjustment shall be eliminated.
Adjustments under this paragraph will be made by the Administrator, whose
determination as to what adjustments, if any, will be made and the extent
thereof will be final, binding and conclusive.
(b)    Merger, Consolidation and Other Events. If Laureate shall be the
surviving or resulting corporation in any merger or consolidation and the Common
Stock shall be converted into other securities, the PSUs shall pertain to and
apply to the securities to which a holder of the number of shares of Common
Stock subject to the PSUs would have been entitled. If the stockholders of
Laureate receive by reason of any distribution in total or partial liquidation
or pursuant to any merger of Laureate or acquisition of its assets, securities
of another entity or other property (including cash), then the rights of the
Company under this Agreement shall inure to the benefit of Laureate’s successor,
and this Agreement shall apply to the securities or other property (including
cash) to which a holder of the number of shares of Common Stock subject to the
PSUs would have been entitled, in the same manner and to the same extent as the
PSUs.
9.    Non‑Guarantee of Employment or Service Relationship. Nothing in the Plan
or this Agreement shall alter your at‑will or other employment status or other
service relationship with the Company, nor be construed as a contract of
employment or service relationship between the Company and you, or as a
contractual right of you to continue in the employ of, or in a service
relationship with, the Company for any period of time, or as a limitation of the
right of the Company to discharge you at any time with or without cause or
notice and whether or not such discharge results in the forfeiture of any
nonvested and forfeitable PSUs or any other adverse effect on your interests
under the Plan.


3



--------------------------------------------------------------------------------




10.    Rights as Stockholder. You shall not have any of the rights of a
stockholder with respect to any shares of Common Stock that may be issued in
settlement of the PSUs until such shares of Common Stock have been issued to
you. No adjustment shall be made for dividends, distributions, or other rights
for which the record date is prior to the date such shares are issued, except as
provided in Section 10 of the Plan.
11.    The Company’s Rights. The existence of the PSUs shall not affect in any
way the right or power of Laureate or its stockholders to make or authorize any
or all adjustments, recapitalizations, reorganizations, or other changes in the
Company's capital structure or its business, or any merger or consolidation of
the Company, or any issue of bonds, debentures, preferred or other stocks with
preference ahead of or convertible into, or otherwise affecting the Common Stock
or the rights thereof, or the dissolution or liquidation of the Company, or any
sale or transfer of all or any part of the Company's assets or business, or any
other corporate act or proceeding, whether of a similar character or otherwise.
12.    Restrictions on Issuance of Shares. The issuance of shares of Common
Stock upon settlement of the PSUs shall be subject to and in compliance with all
applicable requirements of federal, state, or foreign law with respect to such
securities. No shares of Common Stock may be issued hereunder if the issuance of
such shares would constitute a violation of any applicable federal, state, or
foreign securities laws or other law or regulations or the requirements of any
stock exchange or market system upon which the Common Stock may then be listed.
The inability of Laureate to obtain from any regulatory body having jurisdiction
the authority, if any, deemed by Laureate’s legal counsel to be necessary to the
lawful issuance of any shares subject to the PSUs shall relieve Laureate of any
liability in respect of the failure to issue such shares as to which such
requisite authority shall not have been obtained. As a condition to the
settlement of the PSUs, Laureate may require you to satisfy any qualifications
that may be necessary or appropriate, to evidence compliance with any applicable
law or regulation, and to make any representation or warranty with respect
thereto as may be requested by the Company.
13.    Notices. All notices and other communications made or given pursuant to
this Agreement shall be given in writing and shall be deemed effectively given
upon receipt or, in the case of notices delivered by Laureate to you, five (5)
days after deposit in the United States mail, postage prepaid, addressed to you
at the last address you provided to Laureate, or in the case of notices
delivered to Laureate by you, addressed to the Administrator, care of Laureate
for the attention of its Secretary at its principal executive office or, in
either case, if the receiving party consents in advance, transmitted and
received via telecopy or via such other electronic transmission mechanism as may
be available to the parties. Notwithstanding the foregoing, Laureate may, in its
sole discretion, decide to deliver any documents related to participation in the
Plan and this award of PSUs by electronic means or to request your consent to
participate in the Plan or accept this award of PSUs by electronic means. You
hereby consent to receive such documents by electronic delivery and, if
requested, to agree to participate in the Plan through an on-line or electronic
system established and maintained by Laureate or another third party designated
by Laureate.
14.    Entire Agreement. This Agreement, together with the relevant Notice and
the Plan, contain the entire agreement between the parties with respect to the
PSUs granted hereunder. Any oral or written agreements, representations,
warranties, written inducements, or other communications made prior to the
execution of this Agreement with respect to the PSUs granted hereunder shall be
void and ineffective for all purposes.
15.    Amendment. This Agreement may be amended from time to time by the
Administrator in its discretion; provided, however, that this Agreement may not
be modified in a manner that would have a materially adverse effect on the PSUs
as determined in the discretion of the Administrator, except as provided in the
Plan or in a written document signed by each of the parties hereto.
16.    Section 409A. This Agreement and the PSUs granted hereunder are intended
to fit within the “short-term deferral” exemption from Section 409A of the Code
as set forth in Treasury Regulation Section 1.409A-1(b)(4). In administering
this Agreement, Laureate shall interpret this Agreement in a manner consistent
with such exemption. Notwithstanding the foregoing, if it is determined that the
PSUs


4



--------------------------------------------------------------------------------




fail to satisfy the requirements of the short-term deferral rule and are
otherwise deferred compensation subject to Section 409A, and if you are a
“Specified Employee” (within the meaning set forth Section 409A(a)(2)(B)(i) of
the Code) as of the date of your separation from service (within the meaning of
Treasury Regulation Section 1.409A-1(h)), then the issuance of any shares that
would otherwise be made upon the date of the separation from service or within
the first six (6) months thereafter will not be made on the originally scheduled
date(s) and will instead be issued in a lump sum on the date that is six
(6) months and one day after the date of the separation from service, but if and
only if such delay in the issuance of the shares is necessary to avoid the
imposition of additional taxation on you in respect of the shares under
Section 409A of the Code. Each installment of shares that vests is intended to
constitute a “separate payment” for purposes of Section 409A of the Code and
Treasury Regulation Section 1.409A-2(b)(2).
17.    No Obligation to Minimize Taxes. The Company has no duty or obligation to
minimize the tax consequences to you of this award of PSUs and shall not be
liable to you for any adverse tax consequences to you arising in connection with
this award. You are hereby advised to consult with your own personal tax,
financial and/or legal advisors regarding the tax consequences of this award and
by signing the Notice, you have agreed that you have done so or knowingly and
voluntarily declined to do so.
18.    Conformity with Plan. This Agreement is intended to conform in all
respects with, and is subject to all applicable provisions of, the Plan.
Inconsistencies between this Agreement and the Plan shall be resolved in
accordance with the terms of the Plan. In the event of any ambiguity in this
Agreement or any matters as to which this Agreement is silent, the Plan shall
govern. A copy of the Plan is available upon request to the Administrator.
19.    No Funding. This Agreement constitutes an unfunded and unsecured promise
by Laureate to issue shares of Common Stock in the future in accordance with its
terms. You have the status of a general unsecured creditor of Laureate as a
result of receiving the grant of PSUs.
20.    Effect on Other Employee Benefit Plans. The value of the PSUs subject to
this Agreement shall not be included as compensation, earnings, salaries, or
other similar terms used when calculating your benefits under any employee
benefit plan sponsored by the Company, except as such plan otherwise expressly
provides. The Company expressly reserves its rights to amend, modify, or
terminate any of the Company’s employee benefit plans.
21.    Governing Law. The validity, construction and effect of this Agreement,
and of any determinations or decisions made by the Administrator relating to
this Agreement, and the rights of any and all persons having or claiming to have
any interest under this Agreement, shall be determined exclusively in accordance
with the laws of the State of Maryland, without regard to its provisions
concerning the applicability of laws of other jurisdictions. As a condition of
this Agreement, you agree that you will not bring any action arising under, as a
result of, pursuant to or relating to, this Agreement in any court other than a
federal or state court in the districts which include Baltimore, Maryland, and
you hereby agree and submit to the personal jurisdiction of any federal court
located in the district which includes Baltimore, Maryland or any state court in
the district which includes Baltimore, Maryland. You further agree that you will
not deny or attempt to defeat such personal jurisdiction or object to venue by
motion or other request for leave from any such court.
22.    Resolution of Disputes. Any dispute or disagreement which shall arise
under, or as a result of, or pursuant to or relating to, this Agreement shall be
determined by the Administrator in good faith in its absolute and uncontrolled
discretion, and any such determination or any other determination by the
Administrator under or pursuant to this Agreement and any interpretation by the
Administrator of the terms of this Agreement, will be final, binding and
conclusive on all persons affected thereby. You agree that before you may bring
any legal action arising under, as a result of, pursuant to or relating to, this
Agreement you will first exhaust your administrative remedies before the
Administrator. You further agree that in the event that the Administrator does
not resolve any dispute or disagreement arising under, as a result of, pursuant
to or relating to, this Agreement to your satisfaction, no legal action may be
commenced or maintained relating to this Agreement more than twenty-four (24)
months after the Administrator’s decision.


5



--------------------------------------------------------------------------------




23.    Headings. The headings in this Agreement are for reference purposes only
and shall not affect the meaning or interpretation of this Agreement.
24.    Electronic Delivery of Documents. By your signing the Notice, you (i)
consent to the electronic delivery of this Agreement, all information with
respect to the Plan and the PSUs, and any reports of the Company provided
generally to Laureate’s stockholders; (ii) acknowledge that you may receive from
Laureate a paper copy of any documents delivered electronically at no cost to
you by contacting Laureate by telephone or in writing; (iii) further acknowledge
that you may revoke your consent to the electronic delivery of documents at any
time by notifying Laureate of such revoked consent by telephone, postal service
or electronic mail; and (iv) further acknowledge that you understand that you
are not required to consent to electronic delivery of documents.
25.    No Future Entitlement. By your signing the Notice, you acknowledge and
agree that: (i) the grant of a PSU award is a one-time benefit which does not
create any contractual or other right to receive future grants of PSUs, or
compensation in lieu of PSUs, even if PSUs have been granted repeatedly in the
past; (ii) all determinations with respect to any such future grants and the
terms thereof will be at the sole discretion of the Administrator; (iii) the
value of the PSUs is an extraordinary item of compensation which is outside the
scope of your employment contract, if any; (iv) the value of the PSUs is not
part of normal or expected compensation or salary for any purpose, including,
but not limited to, calculating any termination, severance, resignation,
redundancy, end of service payments or similar payments, or bonuses,
long-service awards, pension or retirement benefits; (v) the vesting of the PSUs
ceases when you cease to be an Eligible Individual, or other cessation of
eligibility for any reason, except as may otherwise be explicitly provided in
this Agreement; (vi) the Company does not guarantee any future value of the
PSUs; and (vii) no claim or entitlement to compensation or damages arises if the
PSUs decrease or do not increase in value and you irrevocably release the
Company from any such claim that does arise.
26.    Personal Data. For purposes of the implementation, administration and
management of the PSUs or the effectuation of any acquisition, equity or debt
financing, joint venture, merger, reorganization, consolidation,
recapitalization, business combination, liquidation, dissolution, share
exchange, sale of stock, sale of material assets or other similar corporate
transaction involving Laureate (a “Corporate Transaction”), you consent, by
execution of the Notice, to the collection, receipt, use, retention and
transfer, in electronic or other form, of your personal data by and among the
Company and its third party vendors or any potential party to a potential
Corporate Transaction. You understand that personal data (including but not
limited to, name, home address, telephone number, employee number, employment
status, social security number, tax identification number, date of birth,
nationality, job and payroll location, data for tax withholding purposes and
shares awarded, cancelled, vested and unvested) may be transferred to third
parties assisting in the implementation, administration and management of the
PSUs or the effectuation of a Corporate Transaction and you expressly authorize
such transfer as well as the retention, use, and the subsequent transfer of the
data by the recipient(s). You understand that these recipients may be located in
your country or elsewhere, and that the recipient’s country may have different
data privacy laws and protections than your country. You understand that data
will be held only as long as is necessary to implement, administer and manage
the PSUs or effect a Corporate Transaction. You understand that you may, at any
time, request a list with the names and addresses of any potential recipients of
the personal data, view data, request additional information about the storage
and processing of data, require any necessary amendments to data or refuse or
withdraw the consents herein, in any case without cost, by contacting in writing
Laureate’s Secretary. You understand, however, that refusing or withdrawing your
consent may affect your ability to accept a PSU award.
{Glossary begins on next page}




6



--------------------------------------------------------------------------------






GLOSSARY
(a)    “Adjusted EBITDA” for any fiscal year will mean the Operating Income
(Loss), as stated on the audited Consolidated Statement of Income of Laureate
Education, Inc. and Subsidiaries (collectively “Laureate” or “the Company”),
PLUS/(MINUS) (to the extent included in Operating Income), all calculated on an
Fx Neutral basis, all fairly and appropriately adjusted for Additional
Adjustments:
1.    depreciation and amortization expenses;

2.    share-based compensation expenses, as defined by ASC 718;

3.    impairment costs as recognized on the Company’s financial statements for
tangible or
intangible assets to the extent described in the financial statements;

4.    transaction expenses in connection with financings, including fees and
costs related to the
issuance or modification of any indebtedness;

5.    (gains)/charges, net of insurance proceeds, resulting from a Force Majeure
event in any of the Company’s operating regions;

6.    charges, expenses and VAT relating to tax efficient repatriation
strategies;

7.    (gains)/losses on the disposition of the Company’s assets (excluding
(gains)/losses on
dispositions of furniture and equipment in the ordinary course of business),
investments, operations that qualify as businesses under ASC 805, and/or
entities as defined under ASC 810;

8.    all expenses related to any public or private offering of the Company’s
securities that are not netted with the offering proceeds and have not been
capitalized;

9.    costs related to the restructuring or reduction in force (as defined in
ASC 420 or ASC 712), to the extent described in the financial statements;

10.    (gains)/expenses related to the establishment or changes in contingent
liabilities and indemnification assets or contingent liabilities where there is
an unrecorded indemnification asset booked in connection with the acquisition of
business but only if attributable to a period prior to the acquisition of a
business;

11.    (gains)/expenses for a litigation case, net of insurance proceeds or
indemnification, if applicable, if the (gains)/expenses are in excess of $5
million; and

12.    expenses related to implementation of the Company’s EiP initiative, to
the extent quantified in the footnotes to the financial statements.

“Additional Adjustments” shall mean:





--------------------------------------------------------------------------------




1.    Adjusted EBITDA (as defined above to the extent such items are disclosed
in the financial statements of the affiliate) for any affiliate accounted for as
an equity method investment;

2.    implications from the expropriation or deconsolidation of Company assets
or a Company business required by or resulting from the actions of any
government or government agency; with the Adjusted EBITDA from any such business
during the LTM prior to expropriation, multiplied by an earnings growth rate of
1.09 compounded annually from the date of expropriation or deconsolidation,
added to that fiscal year’s Adjusted EBITDA; and

3.    changes in US GAAP, or the application thereof, subsequent to the issuance
of the Company’s 2015 audited financial statements, promulgated by accounting
standard setters or changes in local laws and regulations.

If the Company makes an acquisition or disposition of a business or a segment of
a business in any year, the Adjusted EBITDA result for such year and subsequent
years will be adjusted to exclude the financial results from any such
acquisition or to include the prospective forecasted results for any such
disposition consummated during the relevant period.
Notwithstanding any provision hereof to the contrary, to the extent any goal or
target has been adjusted to include or exclude any of the foregoing adjustments,
such adjustment will be excluded from the calculation of Adjusted EBITDA
hereunder. For the avoidance of doubt, the applicable targets under this award
have been so adjusted (for purposes of this Agreement, the “Retention Adjusted
EBITDA Targets”).
“Fx Neutral” shall mean the application of the Foreign Exchange Spot Rates, as
defined below, to the audited financial statements of the Company for each
fiscal year for which an Adjusted EBITDA target is calculated.
“Foreign Exchange Spot Rates” shall equal the foreign exchange spot rates used
to translate the audited Balance Sheet of Laureate Education, Inc. and
Consolidated Subsidiaries at December 31, 2016.
(b)    “Agreement” means this document, as amended from time to time, together
with the Plan which is incorporated herein by reference.
(c)    “Code” means the Internal Revenue Code of 1986, as amended, and the
Treasury regulations and other guidance promulgated thereunder.


(d)    “Company” means Laureate and its Subsidiaries.
(e)    “Confidential Information” means all non-public information concerning
trade secret, know how, software, developments, inventions, processes,
technology, designs, the financial data, strategic business plans or any
proprietary or confidential information, documents or materials in any form or
media.
(f)    “Eligible Individual” shall mean an officer or employee of, and other
individual, including a non-employee director, who is a natural person providing
bona fide services to or for, Laureate or any of its Subsidiaries, provided that
such services are not in connection with the offer or sale of securities in a
capital-raising transaction and do not directly or indirectly promote or
maintain a market for Laureate’s securities.
(g)    “Fiscal Year” means the twelve month period ending December 31 of any
given calendar year.


2



--------------------------------------------------------------------------------




(h)    “Grant Date” means the effective date of a grant of PSUs made to you as
set forth in the Notice.
(i)    “Notice” means the statement, letter or other written notification
provided to you by the Company setting forth the terms of a grant of PSUs made
to you.
(j)    “You” or “Your” means the recipient of the PSUs as reflected on the
applicable Notice. Whenever the word “you” or “your” is used in any provision of
this Agreement under circumstances where the provision should logically be
construed, as determined by the Administrator, to apply to the estate, personal
representative, or beneficiary to whom the PSUs may be transferred by will or by
the laws of descent and distribution, the words “you” and “your” shall be deemed
to include such person.
{End of Agreement}


3

